DETAILED ACTION
Response to Amendment
Acknowledgements
	The claim amendments filed on 5/18/2021 have obviated the previous claim objections and 112 rejections.  
Priority
This application discloses and claims only subject matter disclosed in prior application no. 13/600,595, filed 8/31/2012, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
The effective filing date of the instant application is considered to be 2/3/2015 (the filing date of parent application 14/613,136). The instant application fails to claim priority to parent application 13/600,595. Accordingly, the pg-publication of ‘595 qualifies as prior art under 102(a)(1). Please also note: the continuity issue affects the Pre-AIA /AIA  status of the instant application.
It appears that the applicant has attempted to correct this issue by filing a corrected ADS (5/12/2021).  However, the applicant’s attention is drawn to 37 CFR 1.78(d)(3)(ii).  The reference to the benefit application must be made within the latter of four months from the actual filing date of the later-filed application (this application was filed on 3/25/2019) or sixteen months from the filing date of the prior-filed applications (parent cases filed in 2015 and 2012, respectively).  For this reason, the effective filing date of the instantly claimed invention is still deemed to be 2/3/2015.  The applicant must petition the office to accept an unintentionally delayed benefit claim for corrections to domestic priority claims in accordance with 37 C.F.R. § 1.78(e).
Claim Objections
Claim 34 is objected to because of the following informalities:
On line 1 of claim 34, “resiliently” should read “the resiliently” to correct a minor typographical error.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ingram et al. (US 2013/0030379; hereafter Ingram).
In regard to claims 22-35, Ingram discloses the invention as claimed. See Priority Section above. Ingram discloses the identical disclosure to the instant application and qualifies as 102(a)(1) art.
Claims 22 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson (US 4,623,343).
In regard to claim 22, Thompson discloses a system (10, 12) for collection and storage of fluid (collection and storage are interpreted as intended use and a waist (see annotated figure below) between the mouth region and the base region, wherein the waist has a diameter smaller than a diameter of the mouth region (see annotated figure below), the base region comprising a first container coupling (18) configured for releasable attachment to the port end of the container body (see col. 2, lines 62-64) and a collection port (15) configured for releasable engagement with the container port of the variable volume container (18 is a threaded luer lock; clearly releasably engaged to defined container port; 15 is partially defined by 18); wherein the collection port of the collection adaptor is configured to form a vented connection (via at least 28) with the container port of the variable volume container when the collection port is engaged with the container port to allow release of air from the internal cavity as the fluid is collected therein (see Figure 1; col. 3, lines 7-34, 47-69).

    PNG
    media_image1.png
    945
    1048
    media_image1.png
    Greyscale

In regard to claim 25, Thompson discloses a system (10, 12) for collecting and containing fluids (collection and containing are interpreted as intended use limitations) comprising: a variable volume container (12) comprising a syringe body (56) and a plunger (50), the syringe body defining an internal chamber (cavity of syringe as seen in Figure 1) and the plunger being translationally movable within the internal chamber to vary a contained volume within the internal chamber (see col. 3, lines 35-46), the syringe body further comprising a syringe port (opening at 13) in fluid communication with the internal chamber; and a collection adaptor (10) for collection of , a circumferential wall (see annotated figure below) extending from the first end to the second end, a vent (36; see annotated figure below) formed in the circumferential wall, and a collection port (15) configured to form a vented connection (via at least 28) with the syringe port of the variable volume container when the collection port is engaged with the syringe port to allow release of air from the internal chamber as fluid is collected therein (see Figure 1; col. 3, lines 7-34, 47-69)..

    PNG
    media_image2.png
    1005
    1072
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Tachikawa et al. (US 2005/0126653; hereafter Tachikawa).
Thompson discloses all of the limitations recited in the independent claims but fails to expressly teach “wherein the container port comprises a reclosable seal to prevent contaminants from entering the internal cavity of the variable volume container when closed, and to allow fluid delivery through the container port when the seal is opened by engagement of the collection port with the container port” as is recited in claim 23. Claim 27 recites similar limitations and fail to be anticipated by Thompson.
Tachikawa discloses an analogous syringe assembly comprising a dispensing end (92) with a sealing membrane (94) positioned therein. The sealing membrane is puncturable (upon connection with container 2) to provide access to the syringe contents and re-sealable (upon disconnection with container 2) to prevent leakage of the syringe contents (see par. [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Thompson with the .
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Lager (US 2,473,153; hereafter Lager).
Thompson discloses all of the limitations recited in the independent claims but fails to expressly teach “wherein the second end of the collection adaptor comprises a threaded portion configured for removable connection with the fluid collector” as is recited in claim 26.
Lager discloses an analogous fluid administration set in which a collection adaptor (11) comprises a second end (at lower neck 17) with a threaded portion configured for removable connection with cap (30) and fluid tube (12, 31). The configuration allows for removable connection between the collection adaptor and the fluid tube (12, 31). See col. 3, lines 37-49.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Thompson with a threaded connection at the second end in order to provide a removable connection between the collection adaptor and the delivery tube.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 22-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 10, and 14 of U.S. Patent No. 10,307,335. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patented claims.
Response to Arguments
Applicant's arguments filed 5/18/2021 have been fully considered but they are not persuasive. 
US 2003/00303798 to Ingram
The applicant’s arguments are not persuasive. Please see the explanation above in the priority section.  Applicant must file a petition to correct a delayed benefit claim.
US 4,623,343 to Thompson
In response to the applicant’s argument that Thompson fails to disclose the recited mouth region, base region, and waist as is recited in claim 22, the examiner respectfully disagrees.  Please see the annotated figure above in the rejection of claim 22.  Thompson clearly discloses the recited regions.
In response to the applicant’s argument that Thompson fails to disclose the recited vent and circumferential wall as is recited in claim 25, the examiner respectfully disagrees.  Please see the annotated figure above in the rejection of claim 25.  The identified venting boss (36) extends from the identified circumferential wall.
In regard to claim 24, the rejection over Thompson has been withdrawn.  Thompson fails to disclose the now positively recited dispensing adaptor of claim 24.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE J STIGELL/
           Primary Examiner, Art Unit 3783
THEODORE J. STIGELL
Primary Examiner
Art Unit 3783